Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         23-MAR-2022
                                                         09:01 AM
                                                         Dkt. 3 OGAC
                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                          STATE OF HAWAI‘I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                            CHANSE HIRATA,
                   Petitioner/Defendant-Appellant,


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 1FFC-XX-XXXXXXX)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner/Defendant-Appellant Chanse Hirata’s
application for writ of certiorari filed on February 8, 2022, is
accepted and will be scheduled for oral argument.     The parties
will be notified by the appellate clerk regarding scheduling.
          DATED:   Honolulu, Hawaiʻi, March 23, 2022.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins